     Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

Utah Physicians for a Healthy Environment, Inc., )
                                                 )
                            Plaintiff,           )
       v.                                        )
                                                 )
Diesel Power Gear LLC, 4X4 Anything LLC,         )        Case No. 2:17-cv-32-RJS-DBP
B&W Auto LLC d/b/a Sparks Motors LLC,            )
David W. Sparks, Joshua Stuart and               )
Keaton Hoskins,                                  )
                                                 )
                            Defendants.          )
                                                 )

                          PLAINTIFF’S PRETRIAL DISCLOSURES

       Plaintiff Utah Physicians for a Healthy Environment herein provides its pretrial

disclosures.

       A.      Rule 26(a)(3)(A)(i) Disclosure of Witnesses Plaintiff Expects to Present.

                  1. Mr. David Sparks, 1955 S 1800 W, Woods Cross, UT 84087. (385)
                     220-2900.

                  2. Mr. Keaton Hoskins, 1955 S 1800 W, Woods Cross, UT 84087. (385)
                     220-2900.

                  3. Mr. Joshua Stuart, 1955 S 1800 W, Woods Cross, UT 84087. (385)
                     220-2900.

                  4. Mr. Mark E. Elwood, CPA, Sadler, Gibb & Associates, LLC., 2455 E
                     Parleys Way Ste. 320, Salt Lake City, UT 84109. 801-783-2950.

                  5. Mr. James F. Pound, JK Tax & Accounting Services, Inc., 1919 South
                     830 West, Ste. D, Syracuse, UT 84075.

                  6. Mr. Charles Gee, 20 N 600 W, Kaysville, UT 84037. 801-546-8860.

                  7. Mr. Darrin Matheson, 20 N 600 W, Kaysville, UT 84037. 801-546-
                     8860.

                  8. Dr. Michael St. Denis, 5732 Lonetree Blvd, Rocklin, CA 95765. 916-
                     786-1006.

                                             -1-
    Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 2 of 7




                9. Dr. Kirtly Jones, 3798 East Sunnydale Lane, Salt Lake City UT 84108.
                   801- 864-2825.

                10. Dr. Howie Garber, 1623 Mt. Moran Rd., Driggs, Idaho 83422. 801-
                    450-3770.

     B.      Rule 26(a)(3)(A)(i) Disclosure of Witnesses Plaintiff May Call.

                1. Mr. Evan Nelson, 20 N 600 W, Kaysville, UT 84037. 801-546-8860.

                2. Ms. Heather Pledger, 1955 S 1800 W, Woods Cross, UT 84087. (385)

                    220-2900.

                3. Mr. Cody Holley, Service Manager, Ed Kenley Ford, 1888 N. Main,

                    Layton, UT 84041. 801-776-5691.

                4. Mr. Nate Strand, Service Technician, Ed Kenley Ford, 1888 N. Main,

                    Layton, UT 84041. 801-776-5691.


     C.      Rule 26(a)(3)(A)(ii) Disclosure of Witnesses Presented by Deposition.
                1. Mr. Brett Van Der Brink, Octane Ink, 27142 470th Ave., Tea, SD
                    57064.
     D.      Exhibits To Be Used at Trial.
Exhibit 1.   DPG Exhaust kits for sale.pdf

Exhibit 2.   Exhibit 2 DPG EGR Deletes for sale.pdf
Exhibit 3.   Exhibit 3 DPG all vendors parts Bates 1-12, and parts Bates 28489, 28491,
  31668, 31752 and 31851.pdf
Exhibit 4.   DPG/4X4 Anything Premier spreadsheet Bates 1019-1021, 1058-1061.pdf
Exhibit 5.   Flo-Pro instructions and screen shots.pdf
Exhibit 6.   Diamond Eye instructions and screen shots.pdf

Exhibit 7.   MBRP instructions and screenshots.pdf
Exhibit 8.   2017 Mitchell1 Emission Control Application Guide.pdf
Exhibit 9.   2007 Dodge Ram 2500 2014 7-20 ad Bates 12144.pdf

                                             -2-
    Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 3 of 7




Exhibit 10. 2008 Chevy Hercules & Megaram 2017 in SLC.pdf
Exhibit 11. 2008 Chevy Hercules Sparks Exhibit 20.pdf
Exhibit 12. 2008 Chevy Hercules video.mp4
Exhibit 13. 2008 Ford F350 2014 10-22 ad Bates 11872.pdf
Exhibit 14. 2009 Ford F350 2015 2-13 ad Bates 12691.pdf
Exhibit 15. 2010 Dodge Ram 2015 3-19 ad Bates 11798-11799.pdf
Exhibit 16. 2011 Dodge Ram 2500 Bates 2030 - 2035.pdf
Exhibit 17. 2011 Dodge Ram Tune Files Bates 11090- 11117.pdf
Exhibit 18. 2011 F350 Box Truck 2016 6-28 Sparks Motors ad VIN 8905.pdf
Exhibit 19. 2011 F350 Box Truck 2017 5-26 sale to Mikel Longfellow Bates 26348-
  26349.pdf
Exhibit 20. 2011 Ford F250 2015 1-26 ad Bates 12692.pdf
Exhibit 21. 2013 Denali Sparks Exhibit 32.pdf
Exhibit 22. 2013 Dodge Ram 5500 ad *sparks Motors* autowix.com.pdf
Exhibit 23. 2013 Dodge Ram 5500 the Rock ad Sellerz.pdf
Exhibit 24. 2014 Mini Megaram Sparks Exhibit 29.pdf
Exhibit 25. 2014 MiniMegaRam 3.0L PPEI tuned.pdf
Exhibit 26. 2014 MiniMegaRam Exhibit D Hofer Decl 95-4.pdf
Exhibit 27. 2014 MiniMegaRam Exhibit E Van Der Brink Depo 95-5.pdf
Exhibit 28. 2015 GMC Cheyenne Lord 2017 11-6 signed declaration.pdf
Exhibit 29. 2015 GMC Cheyenne Lord Sparks Exhibit 34.pdf
Exhibit 30. White Knight 2014 7-8 ad Bates 12183 - 12188.pdf
Exhibit 31. 2013 F250 DPF CAT SCR diagram.pdf
Exhibit 32. 2013 Ford F250 2014 9-18 HeavyD facebook video.mp4
Exhibit 33. 2013 Ford F250 2019 6-17 Kenley Ford repair receipt.pdf
Exhibit 34. 2013 Ford F250 St Denis Expert Report and attachments.pdf
Exhibit 35. 2017 11-9 Gee Declaration exhibits.pdf


                                          -3-
    Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 4 of 7




Exhibit 36. 2017 11-13 Matheson Declaration exhibits.pdf
Exhibit 37. 2015 DaRezz LLC form 1065 and K1s.pdf
Exhibit 38. 2015 DPG 1065 and K1s.pdf
Exhibit 39. 2015 Sparks federal and state tax returns.pdf
Exhibit 40. 2016 B & W Auto LLC 2016 1120S Amended (Clt).pdf
Exhibit 41. 2016 DaRezz balance sheet Jan - Dec 2016.pdf
Exhibit 42. 2016 DaRezz profit and loss Jan - Dec 2016.pdf
Exhibit 43. 2016 Diesel Power Gear, LLC_2016_1065_ArchiveTaxReturn_US.pdf
Exhibit 44. 2016 DPG balance sheet as of Dec 2016.pdf
Exhibit 45. 2016 DPG profit and loss Jan - Dec 2016.pdf
Exhibit 46. 2016 Sparks tax returns 2016 1040 (Clt).pdf
Exhibit 47. 2017 B&W Auto 2017 Tax Return Documents.pdf
Exhibit 48. 2017 DPG - 12-31-2017 Prepared Financial Statements.pdf
Exhibit 49. 2017 Sparks Tax Return Documents.pdf
Exhibit 50. 2018 DPG 2018 Profit and Loss.pdf

Exhibit 51. 2007 Utah recommendations PM25_Area_Designations_2006.pdf

Exhibit 52. 2009 10-8 EPA finalizes nonattainment designations for Utah counties.pdf

Exhibit 53. 2010 Decreased sperm motility -- air pollution in Salt Lake City NCBI.pdf

Exhibit 54. 2010 January Utah DAQ Emissions Flyer.pdf

Exhibit 55. 2011 6-6 UDEQ Wintertime PM powerpoint.pdf

Exhibit 56. 2015 Air Pollution and Public Health Utah Health Dept.pdf

Exhibit 57. 2015 DAQ Final_Annual_Report.pdf

Exhibit 58. 2015 U of Utah PM2.5 in Salt Lake Valley.pdf

Exhibit 59. 2016 2-10 Weber Morgan AQ Advisory Committee Minutes.pdf

Exhibit 60. 2016 6-27 Weber County Work-Group-Presentation.pdf



                                          -4-
     Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 5 of 7



 Exhibit 61. 2016 9-29 Utah-Governor-Ozone-Area-Recommendation.pdf

 Exhibit 62. 2016 9-29 Utah-Ozone-Designation-Recommendation-Staff-Analysis.pdf

 Exhibit 63. 2016 12-1 EPA serious PM2.5 designation fact sheet.pdf

 Exhibit 64. 2017 May ICCT NOx Health Fact Sheet global 2post.pdf

 Exhibit 65. 2019 8-22 Particulate Air Pollution and Mortality in 652 Cities NEJM.pdf

 Exhibit 66. Exhibit 66 2015 air pollution and infertility Nurses.pdf

 Exhibit 67. Exhibit 67 2017 Low level air pollution and death JAMA.pdf

 Exhibit 68. Exhibit 68 2018 Accute air pollution and pregnancy loss Salt Lake City.pdf

 Exhibit 69. Exhibit 69 2019 Association between air pollution and emphysema JAMA.pdf

 Exhibit 70. UPHE – Davis County Health Department Tampered Diesel Trucks
   Restoration Program Agreement [subject to minor revision].
Videos
 Exhibit 71. 1200 HORSEPOWER DONUTS black GMC.mp4
 Exhibit 72. 2007 Zeus Duramax burnouts video.mp4
 Exhibit 73. 2013 Ford #BuiltDiesel PowerStroke Haul.mp4
 Exhibit 74. 2014 Diesel Trucks Destroy a Prius - The PRIUSPOCALYPSE.mp4
 Exhibit 75. 2014 Mega Cab Ram Runner - SEMA.mp4

 Exhibit 76. Brodozer Moab 2016 video.mp4
 Exhibit 77. BUILT DIESEL 3 Cummins Giveaway Truck Mods by Industrial Injection.mp4
 Exhibit 78. BUILT DIESEL 3_ 12-Valve Cummins Truck Modifications Kiley drives.mp4
 Exhibit 79. BUILT DIESEL 3_ 2006 Duramax First Runner Up Wins rolls coal in
   Sunnyside WA (6/19/14).mp4
 Exhibit 80. BUILT DIESEL 3_ OBS Powerstroke Truck Modifications.mp4
 Exhibit 81. BUILT DIESEL 3_ unmolested Duramax Truck Modifications.mp4
 Exhibit 82. BUILT DIESEL 4_ The DieselSellerz Crew Q&A Session no buy no
   giveaway.mp4


                                            -5-
     Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 6 of 7




 Exhibit 83. Built Diesel 5 Giveaway.mp4
 Exhibit 84. Built Diesel 5 Keaton 2 yrs F250 Giveaway.mp4
 Exhibit 85. BUILT DIESEL 5 The Six-Door Powerstroke Muscle red.mp4
 Exhibit 86. BuiltDiesel Smokes Out Prius Paul.mp4
 Exhibit 87. Dodge Twin Turbo Cummins PRANK! #DieselDave Rolls Coal!.mp4
 Exhibit 88. EFI Tuning on the Duramax Built Diesel 3 Giveaway Truck.mp4
 Exhibit 89. Having a bad day- Watch this and I guarantee you’ll feel better.mp4
 Exhibit 90. Megaram 2017 turnaround.mp4
 Exhibit 91. Mid July Madness and US Duramax Winner.mp4
 Exhibit 92. MTN OP Truck For a Buck! with Kiley time lapse 2-2-2015 tuned deleted.mp4
 Exhibit 93. Muscle doing burnout in Facebook video.mp4
 Exhibit 94. Pickup vs. Semi at Diesel Brothers.mp4
 Exhibit 95. Pugs Gear F-650 Truck for a Buck Winner Bunch Texas.mp4
 Exhibit 96. Pugs Truck for a Buck Info and Winners Update "buy for $".mp4
 Exhibit 97. SUPER SIX - 6x6x6 MONSTER Diesel!! 20000lb SEMA Patriot.mp4 mm
Physical Evidence --
 Exhibit 98. 2013 Ford F250, VIN 1FT7W2BT2DEA61696, and related parts.




                                           -6-
      Case 2:17-cv-00032-RJS-DBP Document 137 Filed 09/30/19 Page 7 of 7




Any Exhibit propounded by Defendants.
Any Deposition testimony and associated exhibits.
DATED this 16th day of September, 2019.
                                            Respectfully submitted,


                                             /s Reed Zars
                                            Reed Zars, Esq.
                                            reed@zarslaw.com
                                            Attorney at Law
                                            910 Kearney Street
                                            Laramie, WY 82070
                                            (307) 760-6268



                                     Certificate of Service

       On September 16, 2019 I served Plaintiff’s Pretrial Disclosures to Defendants’ counsel
via email, and provided the referenced trial exhibits to Defendants via Dropbox links.


                                             s/ Reed Zars
                                            Reed Zars




                                              -7-
